       Case 3:20-cv-00293-JWD-EWD   Document 29-2     05/27/20 Page 1 of 1



Chronic Care as of May 22, 2020



Name                Jets              Problem                 Site
N.D.                                  Hemophilia              SCY ‐Columbia
T.F.                                  IgA Nephropathy/        SCY ‐Columbia
                                      Hypertension
E.D.                                  Asthma                  SCY ‐Columbia
J.M.                                  Seizure                 SCY ‐Columbia
Z.J.                                  Seizure                 SCY ‐Columbia

D.F.                                  GI resection post Gun   SCY ‐Monroe
                                      Shot Wound
T.B.                                  Seizure                 SCY ‐Monroe

J.M.                                  Asthma                  BRDGE CITY
E.M.                                  Asthma                  BRDGE CITY
N.B.                                  Hypertension            BRDGE CITY
J.B.                                  Diabetes                BRDGE CITY
A.W.                                  Hypothyroid             BRDGE CITY
J.L.                                  Lupus                   BRDGE CITY

E.A.                                  Asthma                  ACY
J.W.                                  Asthma                  ACY
D.S.                                  Asthma                  ACY
J.T.                                  Hypertension            ACY




                             REDACTED DOCUMENT
